Citation Nr: 1012337	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
patellar tendonitis with degenerative joint disease, from 
August 1, 2005 to April 9, 2009.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right patellar tendonitis with degenerative joint 
disease, on and after April 10, 2009.  

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee, from August 1, 
2005 to April 9, 2009.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, on and 
after April 10, 2009.  

5.  Entitlement to an initial compensable rating for 
degenerative joint disease of the lumbar spine, from August 
1, 2005 to April 9, 2009.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine, on and 
after April 10, 2009.  

7.  Entitlement to an initial compensable rating for right 
wrist strain, from August 1, 2005 to April 9, 2009.   

8.  Entitlement to an initial rating in excess of 10 percent 
for right wrist strain, on and after April 10, 2009.  

9.  Entitlement to an initial compensable rating for left 
wrist strain, from August 1, 2005 to April 9, 2009.   

10.  Entitlement to an initial rating in excess of 10 
percent for left wrist strain, on and after April 10, 2009.

11.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 2005, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, in which the RO granted service 
connection for right patellar tendonitis, degenerative joint 
disease of the left knee, degenerative joint disease of the 
lumbar spine, right wrist strain, and left wrist strain.  
The RO assigned noncompensable disability evaluations for 
all of the aforementioned disabilities, effective from 
August 1, 2005 (the date of the Veteran's original claim).  
The Veteran disagreed with the ratings assigned to the 
aforementioned disabilities in June 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  He perfected a timely appeal 
on these claims in December 2006.

The Board remanded the Veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
January 2009, for additional development.

By a September 2009 rating action, the RO increased the 
disability ratings for the Veteran's service-connected right 
knee disability, left knee disability, low back disability, 
right wrist strain, and left wrist strain, from 
noncompensable to 10 percent disabling, effective from April 
10, 2009 (the date of a VA examination which showed 
increased symptoms for the aforementioned disabilities).  
Because the RO assigned "staged" ratings to the 
aforementioned disabilities, the Board has characterized 
issues numbered 1 through 10 on appeal as styled on the 
first and second pages of this decision.  See Fenderson, 
supra. 

The issues of entitlement to an initial compensable rating 
for right wrist strain, from August 1, 2005 to April 9, 
2009, entitlement to an initial rating in excess of 
10 percent for right wrist strain, on and after April 10, 
2009, entitlement to an initial compensable rating for left 
wrist strain, from August 1, 2005 to April 9, 2009, 
entitlement to an initial rating in excess of 10 percent for 
left wrist strain, on and after April 10, 2009, and 
entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  From August 1, 2005 to April 9, 2009, the Veteran's 
service-connected right patellar tendonitis with 
degenerative joint disease was shown to have full range of 
motion, with no findings of painful motion, lateral 
instability, recurrent subluxation or other functional 
impairment.  

2.  From April 10, 2009, the Veteran's service-connected 
right patellar tendonitis with degenerative joint disease 
has been manifested by pain and slight limitation of motion; 
it has not been manifested by limitation of flexion to 60 
degrees or less or limitation of extension to more than 5 
degrees and there is no objective evidence of instability, 
recurrent subluxation, or dislocated semilunar cartilage 
with recurrent episodes of locking with effusion into the 
joint.  

3.  From August 1, 2005 to April 9, 2009, the Veteran's 
service-connected degenerative joint disease of the left 
knee was shown to have full range of motion, with no 
findings of painful motion, lateral instability, recurrent 
subluxation or other functional impairment.  

4.  From April 10, 2009, the Veteran's service-connected 
degenerative joint disease of the left knee has been 
manifested by pain and slight limitation of motion; it has 
not been manifested by limitation of flexion to 60 degrees 
or less or limitation of extension to more than 5 degrees 
and there is no objective evidence of instability, recurrent 
subluxation, or dislocated semilunar cartilage with 
recurrent episodes of locking with effusion into the joint.

5.  From August 1, 2005 to April 9, 2009, the Veteran's 
degenerative joint disease of the lumbar spine was not 
manifested by forward flexion of the thoracolumbar spine not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height; 
there was no medical evidence of intervertebral disc 
syndrome or any other neurological impairment, including but 
not limited to bowel and bladder impairment, warranting a 
separate compensable rating.   

6.  On and after April 10, 2009, the Veteran's service-
connected degenerative joint disease of the lumbar spine is 
manifested by pain and limitation of motion, with no muscle 
spasm; it is manifested by flexion of the thoracolumbar 
spine greater than 60 degrees and combined range of motion 
greater than 120 degrees; there is evidence of guarding but 
the preponderance of the evidence is against guarding severe 
enough to result in abnormal gait or abnormal spinal 
contour; there is no medical evidence of intervertebral disc 
syndrome or any other neurological impairment, including but 
not limited to bowel and bladder impairment, warranting a 
separate compensable rating.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
patellar tendonitis with degenerative joint disease, from 
August 1, 2005 to April 9, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5024, 5257, 5260, 5260 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for right patellar tendonitis with degenerative 
joint disease, on and after April 10, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5024, 5257, 5260, 5260 
(2009).

3.  The criteria for an initial compensable rating for 
degenerative joint disease of the left knee, from August 1, 
2005 to April 9, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5024, 5257, 5260, 5260 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee, on 
and after April 10, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5024, 5257, 5260, 5260 (2009).

5.  The criteria for an initial compensable rating for 
degenerative joint disease of the lumbar spine, from August 
1, 2005 to April 9, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2009).  

6.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine, 
on and after April 10, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the 
veteran with the claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
October 2005 and June 2006 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 
3, 2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in October 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the June 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VA did provide such notice to the 
Veteran prior to the January 2006 RO decision that is the 
subject of this appeal in its October 2005 letter.  
Accordingly, the RO provided proper VCAA notice at the 
required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a June 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for initial 
compensable ratings for right and left knee disabilities, 
from August 1, 2005 to April 9, 2009, for initial ratings in 
excess of 10 percent for right and left knee disabilities, 
on and after April 10, 2009, an initial compensable rating 
for degenerative joint disease of the lumbar spine, from 
August 1, 2005 to April 9, 2009, and an initial rating in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine, on and after April 10, 2009, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, aside from the 
fact that this decision was recently overruled in large part 
by a Federal Circuit decision (see Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009)), since the claims on appeal 
are downstream issues from that of service connection, 
Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess, 19 Vet. App. at 473, 491.  In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
VA has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA 
notification as to the higher rating issue does not attach 
because the higher rating challenge does not technically 
constitute a "claim," which would trigger VCAA notice 
duties.  Dunlap, supra, at 117 (holding that "[w]hen [the 
claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity 
to participate effectively in the processing of his claims 
by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in November 2005 and April 2009, 
which were thorough in nature and adequate for the purposes 
of deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal.  
The aforementioned examinations revealed findings that are 
adequate for rating the Veteran's bilateral knee 
disabilities and low back disability.  Thus, VA has no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009). 

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).


III.  Right Patellar Tendonitis With Degenerative Joint 
Disease, and Degenerative Joint Disease of the Left Knee

A.  Factual Background

On August 1, 2005, the Veteran filed claims for service 
connection for bilateral knee disabilities.  

A VA examination was conduced in November 2005.  At that 
time, the Veteran stated that in the 1980's, he developed 
right subpatellar tendonitis with running.  The Veteran 
indicated that although the tendonitis initially improved, 
it would intermittently reoccur.  According to the Veteran, 
the tendonitis would last a few hours and then ease with 
stretching and over-the-counter medications.  He noted that 
he did not wear a brace or use an assistive device, and that 
it had no effect on his daily activities.  In regard to his 
left knee, he stated that during basic training, he was 
diagnosed with left knee retropatellar pain syndrome.  The 
Veteran reported that he was given a brace which helped at 
that time.  According to the Veteran, he still had "random 
appearance of pain" approximately every other month which 
would last about two to three days and would ease with time 
and over-the-counter medications.  He noted that at present, 
he did not wear a brace or use an assistive device, and that 
it had no effect on his daily activities.    

The physical examination showed that the knees had normal 
flexion from zero to 140 degrees.  McMurray's drawer and 
Lachman's tests were normal.  Extension was to zero degrees, 
and there was no change in motion upon repetitive or 
resisted testing of the knees, and no additional limitation 
of motion was noted.  The Veteran had a normal gait.  Upon 
neurological evaluation, the deep tendon reflexes were equal 
and active, 2+/4 in all extremities.  The Veteran had normal 
sensation to light monofilament touch.  X-rays of the knees 
were reported to show minimal hypertrophic bone reaction in 
each knee.  The knee joint space was well maintained, 
bilaterally.  There was no evidence of fracture or 
dislocation.  The diagnoses were right patellar tendonitis; 
right knee with degenerative joint disease, and left knee 
with degenerative joint disease.     

By a January 2006 rating action, the RO noted that the 
Veteran's service treatment records showed intermittent 
treatment for right knee pain and a diagnosis of right knee 
tendonitis.  Thus, the RO granted service connection for 
right patellar tendonitis and assigned a noncompensable 
disability rating under Diagnostic Code 5099-5024, effective 
from August 1, 2005, for the Veteran's service-connected 
right knee disability.  In the same rating action, the RO 
reported that the Veteran's service treatment records showed 
intermittent treatment for left knee pain and a diagnosis of 
left knee tendonitis.  In addition, current x-rays showed 
degenerative joint disease of the left knee.  Therefore, the 
RO granted service connection for degenerative joint disease 
of the left knee and assigned a noncompensable disability 
rating under Diagnostic Code 5257, effective from August 1, 
2005, for the Veteran's service-connected left knee 
disability.        

On April 10, 2009, the Veteran underwent a VA examination.  
At that time, the examiner stated that he had reviewed the 
Veteran's claims file.  He indicated that the Veteran's 
bilateral knee pain was rated at a level of 8/10 and was 
moderate to moderately severe in intensity.  There was 
occasional swelling in the knees.  Fatigue was mild to 
moderate.  There was no specific muscular weakness or 
stiffness and he denied any episodes of dislocation or 
recurrent subluxation.  There was no warmth or redness, and 
no instability or locking.  The Veteran denied wearing any 
knee braces or using a cane.  He noted that he exercised to 
keep up his endurance.  According to the Veteran, he took 
Ibuprofen with mild and transient relief only.  Flare-ups 
with the knees occurred on a daily basis with continued 
sitting, standing, and ambulation in excess of 30 minutes.  
Alleviating factors were rest breaks and medication.  With 
the flare-ups, the Veteran did not have incapacitating 
episodes.  The Veteran worked in the administrative 
department in Fort Hood and he was managing his work 
schedule despite the pain.  He was self-sufficient with his 
activities of daily living, although he did not participate 
in sports activities.  

The physical examination of the Veteran's knees showed that 
there was tenderness in the patellar tendon insertion, as 
well as in the medial aspect of the knee joints, with mild 
soft tissue swelling in that area.  In regard to range of 
motion of the knees, extension was to zero degrees and 
flexion was to 100 degrees, with end range pain.  With 
repetitive use, times three, there was continued pain in 
both knees; however, there was no additional limitation, no 
incoordination, and no change in range of motion.  Lachman's 
and McMurray's tests were negative in both knees.  There was 
no instability.  There was guarding of the movement of the 
knees.  There was no erythema or warmth.  The Veteran's gait 
was slightly antalgic.  There was no unusual shoe wear 
pattern.  There was no ankylosis.  The diagnoses were 
bilateral knees, patellar tendonitis, degenerative joint 
disease and patellofemoral pain with pain syndrome; normal 
x-rays.  The examiner stated that the symptomatology of the 
Veteran's bilateral knee disabilities manifested on a daily 
basis.  He characterized the Veteran's bilateral knee 
disabilities as moderate to moderately severe in degree.  
The examiner noted that there was no nerve damage in the 
bilateral knees.  He further reported that there was no 
instability or recurrent subluxation.  According to the 
examiner, the speed of the Veteran's activity had slowed.  
The examiner stated that for diagnosis of arthritis of the 
knees, x-rays were taken in 2005 which showed that there was 
arthritis.  The examiner ordered new x-rays.  However, the 
Board observes that no additional x-ray reports were 
associated with the examination report.  

By a September 2009 rating action, the RO increased the 
disability rating for the Veteran's right patellar 
tendonitis with degenerative joint disease from 
noncompensable to 10 percent disabling under Diagnostic Code 
5099-5024, effective from April 10, 2009.  In that same 
rating action, the RO increased the disability rating for 
the Veteran's service-connected degenerative joint disease 
of the left knee from noncompensable to 10 percent disabling 
under Diagnostic Code 5024, effective from April 10, 2009.  

B.  Analysis

As the Veteran has taken issue with the initial ratings 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based 
on the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must 
evaluate the relevant evidence since August 1, 2005.  

In this case, the RO has evaluated the Veteran's service- 
connected bilateral knee disabilities under Diagnostic Code 
5024.  Under Diagnostic Code 5024, tenosynovitis shall be 
rated based on limitation of motion of the affected part, as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) and Diagnostic Code 5010 (traumatic arthritis).  
The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).

Normal (full) range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 
20 degrees; a 40 percent rating when limited to 30 degrees; 
and a 50 percent rating when limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

The Veteran maintains that his current ratings are not high 
enough in light of the disability that his bilateral knee 
disabilities cause.  He indicates that he has constant pain 
in the knees.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

At the outset, the Board notes that there is evidence of 
record both suggesting and disputing the presence of 
degenerative changes in the Veteran's knees.  In the 
Veteran's November 2005 VA examination, x-rays of the 
Veteran's knees showed that the knee joint spaces were well 
maintained.  However, the examiner diagnosed the Veteran 
with degenerative joint disease of the right and left knees.  
In addition, in the Veteran's April 2009 VA examination, 
although the examiner stated that x-rays of the Veteran's 
knees were normal, he also noted that x-rays taken in 2005 
showed that there was arthritis in the knees.  The examiner 
ordered new x-rays; however, no additional x-ray reports 
were associated with the examination report.  Accordingly, 
in light of the above, and given that the RO has 
characterized the Veteran's service-connected knee 
disabilities as right patellar tendonitis with degenerative 
joint disease and degenerative joint disease of the left 
knee, the Board finds that the service-connected knee 
disabilities have always included bilateral degenerative 
joint disease since the grant of service connection, 
effective August 1, 2005.    








Entitlement to Initial Compensable Ratings for Bilateral 
Knee Disabilities, From August 1, 2005 to April 9, 2009

In the instant case, the Board finds that for the period of 
time from August 1, 2005 to April 9, 2009, the evidence of 
record does not demonstrate the degree of disability for 
which an initial compensable evaluation is warranted for 
either knee.  In this regard, the range of motion of each 
knee does not support a compensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  As set forth 
above, a 10 percent rating under Diagnostic Code 5260 
requires that flexion be limited to 45 degrees.  A 10 
percent rating under Diagnostic Code 5261 requires that 
extension be limited to 10 degrees.  Upon the Veteran's 
November 2005 VA examination, range of motion of each knee 
was from zero to 140 degrees, which is normal.  See 38 
C.F.R. § 4.71, Plate II.  In addition, there was no change 
in motion upon repetitive or resisted testing of the knees, 
and no additional limitation was noted.  Therefore, based on 
the rating schedule, and even with consideration of the 
Veteran's complaints of pain, a compensable rating for each 
knee under either Diagnostic Code 5260 or 5261 is not 
warranted from August 1, 2005 to April 9, 2009.  

Other Diagnostic Codes applicable to the Veteran's bilateral 
knee disabilities have also been considered by the Board for 
the period of time from August 1, 2005 to April 9, 2009.  
Diagnostic Code 5257 is used to rate recurrent subluxation 
or lateral instability.  However, in this case, there is no 
evidence of record, including any evidence between August 1, 
2005 and April 9, 2009, which shows any findings of 
instability or subluxation of either knee.  In the November 
2005 VA examination, McMurray's drawer and Lachman's tests 
were normal.  Therefore, since the medical evidence does not 
show recurrent subluxation or lateral instability, there is 
no basis for a compensable rating under Diagnostic Code 5257 
for the period of time from August 1, 2005 to April 9, 2009, 
for either knee.  

The Board has considered the Veteran's complaints of pain in 
light of the Court's decision in DeLuca, supra.  VA 
regulations mandate consideration of functional impairment 
due to pain.  In this case, however, the Board finds that 
the medical evidence from August 1, 2005 to April 9, 2009, 
which essentially consists of the November 2005 VA 
examination report, does not support the contentions of the 
Veteran regarding limitations of function associated with 
his bilateral knee disabilities.  The regulation provides 
the caveat that dysfunction due to pain must be supported by 
adequate pathology as well as being evidenced by the visible 
behavior by the claimant.  38 C.F.R. § 4.40.  No objective 
medical evidence between August 1, 2005 to April 9, 2009, 
supports this claim.  In fact, the findings noted in the 
Veteran's November 2005 VA examination report only provide 
negative evidence against these claims.

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation during the period of time 
from August 1, 2005 to April 9, 2009.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, or 5262 (2009).  

Consequently, in light of the above, the Board finds that 
from August 1, 2005 to April 9, 2009, there is no diagnostic 
code that provides a basis for assigning a higher 
(compensable) rating for either knee.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim for an initial compensable rating for right 
patellar tendonitis with degenerative joint disease from 
August 1, 2005 to April 9, 2009.  The Board also concludes 
that the preponderance of the evidence is against the claim 
for an initial compensable rating for degenerative joint 
disease of the left knee, from August 1, 2005 to April 9, 
2009.  As there is a preponderance of evidence against the 
aforementioned claims, the benefit-of-the-doubt doctrine 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  






Entitlement to Initial Ratings in Excess of 10 Percent for 
Bilateral Knee Disabilities, on and After April 10, 2009 

The Board finds that entitlement to an initial rating in 
excess of 10 percent for right patellar tendonitis with 
degenerative joint disease, on and after April 10, 2009, is 
not warranted.  The Board also finds that entitlement to an 
initial rating in excess of 10 percent for degenerative 
joint disease of the left knee, on and after April 10, 2009, 
is not warranted.   

In the Veteran's VA examination, conducted on April 10, 
2009, in regard to range of motion of the knees, extension 
was to zero degrees and flexion was to 100 degrees, with end 
range pain.  With repetitive use, there was continued pain 
in both knees; however, there was no additional limitations, 
no incoordination, and no change in range of motion.  Thus, 
such limitation of motion is not to a compensable degree.  
That is, flexion is not limited to less than 60 degrees and 
there is no indication of limitation of extension to more 
than 5 degrees.  However, arthritis of the knee and limited 
or even just painful but full motion is consistent with the 
10 percent ratings that have been in effect for each knee 
since April 10, 2009.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, and 5261; VAOPGCPREC 23-97.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Accordingly, the current 10 percent ratings for each knee 
are consistent with arthritis with such limitation of 
motion.  Id.  

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 
8 Vet. App. at 202.  However, higher ratings in excess of 
10 percent for the Veteran's knees on and after April 10, 
2009, are not warranted with consideration of these 
provisions.  The Veteran's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the 10 percent evaluations for his service-
connected right and left knee disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board recognizes that in 
the April 2009 VA examination, the Veteran stated that he 
had pain in his knees on a daily basis and he rated his pain 
at a level of 8/10.  In addition, the examiner characterized 
the Veteran's bilateral knee disabilities as moderate to 
moderately severe in degree.  However, the Board observes 
that the Veteran denied wearing any knee braces or using a 
cane.  He also stated that he was self-sufficient with his 
activities of daily living and exercised to keep up his 
endurance.  While he indicated he had flare-ups, he noted 
that he did not have incapacitating episodes.  Thus, 
although pain has been the primary problem experienced by 
the Veteran, the available medical evidence from April 10, 
2009, does not suggest that loss of function due to pain, 
weakness, etc. equate to limitation of flexion to 45 degrees 
or less or limitation of extension to 10 degrees or more.  
Although the Board is required to consider the effect of 
pain when making a rating determination, which has been done 
in this case, it is important to emphasize that the Rating 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Additionally, absent any competent evidence of lateral 
instability or subluxation, there is no basis for a separate 
rating under Diagnostic Code 5257 for the Veteran's service- 
connected right or left knee disability on and after April 
10, 2009.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98; see also 
Esteban v. Brown, 6 Vet. App. 261-62 (1994)(separate 
evaluations are warranted where the symptomatology for the 
conditions is distinct and separate).  In the Veteran's 
April 2009 VA examination, although there was guarding of 
the movement of the knees, there was no instability.  In 
addition, Lachman's and McMurray's tests were negative in 
both knees.  Moreover, the Veteran specifically denied any 
episodes of dislocation or recurrent subluxation.  
Therefore, there is no basis for a rating in excess of 
10 percent or a separate compensable rating under Diagnostic 
Code 5257 and the application of VAOPGCPREC 23-97 is not in 
order.

The evidence also does not support an award for higher 
ratings for the right and left knees under Diagnostic Code 
5256, which necessitates ankylosis of the knee, or 
Diagnostic Code 5258, which requires dislocated, semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, as the April 2009 VA examination 
was negative of such clinical findings.  

In light of the above, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
right patellar tendonitis with degenerative joint disease, 
on and after April 10, 2009.  The Board also concludes that 
there is a preponderance of evidence against the Veteran's 
claim for entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of the left knee, on 
and after April 10, 2009.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.   


IV.  Degenerative Joint Disease of the Lumbar Spine

A.  Factual Background

On August 1, 2005, the Veteran filed a claim for service 
connection for a low back disability.    

A VA examination was conducted in November 2005.  At that 
time, the Veteran stated that in the 1980's, he injured his 
lower back while playing football and developed low back 
pain.  The pain subsided until the 1990's when he developed 
low back pain from wearing heavy gear.  He indicated that he 
was given a profile against wearing heavy gear.  According 
to the Veteran, the low back pain appeared randomly every 
two to three months and would last three to four days.  He 
noted that the pain improved with time and massage.  The 
Veteran stated that he was still able to function during the 
period of time when the pain was present.  He denied wearing 
a brace or using an assistive device and stated that it had 
no effect on his daily activities.  Upon physical 
examination, there was full range of motion of the lumbar 
spine with flexion to 90 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees, bilaterally; and rotation to 
30 degrees, bilaterally.  There was no change in motion upon 
repetitive or resisted testing of the lumbar spine and no 
additional limitation of motion was noted.  X-rays of the 
Veteran's lumbosacral spine were reported to show small 
osteophytes from L3 through L5 level.  Facetal degenerative 
changes were present at the lower lumbar levels.  
Transitional vertebra was present with sacralization of L5 
vertebra.  Bilateral pseudarthrosis was present.  Following 
the physical examination and a review of the Veteran's x-
rays, the examiner diagnosed the Veteran with degenerative 
joint disease of the low back.        

By a January 2006 rating action, the RO noted that the 
Veteran's service treatment records showed intermittent 
treatment for low back pain.  Thus, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine.  The RO assigned a noncompensable disability rating 
under Diagnostic Code 5242, effective from August 1, 2005, 
for the Veteran's service-connected low back disability.   

A VA examination was conducted on April 10, 2009.  At that 
time, the examiner stated that he had reviewed the claims 
file.  The examiner noted that according to the Veteran, he 
had chronic low back pain.  The Veteran rated his pain a 
9/10 to 10/10.  He indicated that he took Ibuprofen with 
transient relief.  According to the Veteran, he had flare-
ups of the pain on a daily basis which lasted for less than 
one hour.  Precipitating factors were continued activities 
such as bending and stooping.  He denied any incapacitating 
functional episodes.  Alleviating factors included rest and 
medication.  The Veteran denied any numbness, weakness, or 
bladder complaints.  He noted that he did not use a cane or 
walker, and that he did not wear a brace.  There was no 
unsteadiness or history of falls.  The Veteran noted that he 
could walk for less than one mile.  According to the 
Veteran, despite his pain, he managed his work schedule.  He 
stated that he had diminished tolerance for recreational 
activities and driving.  The Veteran indicated that he was 
self-sufficient with day-to-day activities.      

The physical examination showed that the Veteran's spine was 
symmetrical.  The Veteran's posture showed a slight right 
shoulder droop, and his gait was slightly antalgic.  Upon 
range of motion, forward flexion was to 75 degrees, 
extension was to 20 degrees, and bilateral flexion and 
rotation were to 20 degrees.  There was end-range pain in 
all directions, and there was continued pain with repeated 
testing, times three, but no change in range of motion.  
There was no incoordination, and there were no muscle 
spasms.  Guarding was present in the para-lumbar area with a 
tenderness in the lumbosacral region.  There was no 
scoliosis or kyphosis.  The sensory examination was intact, 
bilaterally.  There was no muscle atrophy and the tone was 
normal.  Strength was 5+ and reflexes were symmetrical, 
bilaterally.  Lasegue's sign was negative bilaterally.  The 
diagnosis was moderate to moderately severe lumbosacral 
strain, with normal x-rays.  The examiner stated that 
lumbosacral spine pain was present on a daily basis.  As 
described above, there was guarding and tenderness, and 
there was slight limitation in range of motion.  There was 
no ankylosis and no nerve damage.  There were no 
incapacitating episodes in the last year.  There was a 
slowing of day-to-day activities due to the pain component.  
There were no other deformities except right shoulder droop.  
There was no defective innervation in the lumbosacral area, 
and pain was "manifested as visible behavior with range of 
motion."  

By a September 2009 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5242, effective from April 10, 2009.  


B.  Analysis

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Under the general rating formula for diseases and injuries 
of the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

It is noted that diseases and injuries of the spine should 
be evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Since the Veteran disagreed with the initial rating 
following the initial grant of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 
12 Vet. App. at 119.

In this case, the Veteran contends that his low back 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his low back and that 
it is aggravated by prolonged standing, bending, and, 
stooping.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.

Entitlement to an Initial Compensable Rating for 
Degenerative Joint Disease of the Lumbar Spine, From August 
1, 2005 to April 9, 2009

In the instant case, the Board finds that for the period of 
time from August 1, 2005 to April 9, 2009, the evidence of 
record does not demonstrate the degree of disability for 
which an initial compensable evaluation is warranted for the 
Veteran's service-connected degenerative joint disease of 
the lumbar spine.  Specifically, the pertinent range of 
spinal motion documented in the Veteran's November 2005 VA 
examination quantitatively failed to meet the requirements 
for a 10 percent disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In the 
November 2005 VA examination, forward flexion of the lumbar 
spine was to 90 degrees.  In addition, the combined range of 
motion of the lumbar spine was 240 degrees.  Thus, the 
Veteran had forward flexion to greater than 85 degrees and 
his combined range of motion of the lumbar spine was greater 
than 235 degrees.  There was also no evidence of localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

The Board also notes that for the period of time from August 
1, 2005, to April 9, 2009, there was no evidence of any 
weakness, excess fatigability, or incoordination due to 
"flare-ups" of the service-connected low back disability 
which would warrant an initial compensable evaluation.  In 
the November 2005 VA examination, there was no evidence of 
additional functional impairment due to such factors as 
pain, weakness, fatigability, incoordination, or pain on 
movement.  Specifically, the examiner stated that there was 
no change in motion upon repetitive or resisted testing of 
the lumbar spine and no additional limitation of motion was 
noted.  As such, an initial compensable rating under 38 
C.F.R. §§ 4.40, 4.45, or the holding in DeLuca, supra, is 
not warranted.

Moreover, in this case, the Board observes that the Veteran 
is not service-connected for intervertebral disc syndrome 
(IVDS), which is rated either under the General Rating 
Formula or alternatively under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation.  In addition, there is no evidence 
of record showing that he has been diagnosed with IVDS.  
Moreover, a review of the November 2005 VA examination 
report is negative for any neurological complaints or 
findings.  Thus, because there is no medical evidence of 
either IVDS or any other neurologic disorder, to include but 
not limited to radiculopathy and bowel or bladder 
impairment, due to or associated with the Veteran's 
degenerative joint disease of the lumbar spine, a separate 
compensable rating for neurological impairment is not 
warranted from August 1, 2005 to April 9, 2009.    

Consequently, in light of the above, the Board concludes 
that the preponderance of the evidence is against the claim 
for an initial compensable rating for degenerative joint 
disease of the lumbar spine from August 1, 2005 to April 9, 
2009.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


Entitlement to an Initial Rating in Excess of 10 Percent for 
Degenerative Joint Disease of the Lumbar Spine, on and After 
April 10, 2009

In applying the criteria to the medical evidence of record, 
the Board finds that an initial rating in excess of 10 
percent for degenerative joint disease of the lumbar spine 
is not warranted on and after April 10, 2009.  At the time 
of the Veteran's April 2009 VA examination, the evidence 
showed that the Veteran could flex his back to 75 degrees.  
The combined range of motion was 175 degrees.  There was no 
muscle spasm, ankylosis, or abnormality of the musculature 
of the back, and the range of motion was not additionally 
limited by pain, stiffness, or lack of endurance following 
repetitive use. 

In light of the above, while the evidence of record shows 
slight limitation of motion of the Veteran's lumbosacral 
spine, the functional loss does not equate to a rating 
higher than 10 percent on and after April 10, 2009.  To 
warrant the 20 percent rating, functional loss which would 
have to equate to forward flexion between 30 and 60 degrees 
or combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Such limitations have not been suggested by the evidence.  
In this regard, the Board recognizes that the examiner 
stated that the Veteran had guarding and a slightly antalgic 
gait.  The examiner also noted that the Veteran had a right 
shoulder drop.  However, there is no competent medical 
evidence of record which shows that the Veteran's antalgic 
gait or right shoulder drop is specifically due to severe 
guarding.  [Emphasis added.]  As stated above, there was no 
evidence of muscle spasm.  In addition, there was no 
incoordination, and no scoliosis or kyphosis.  Thus, there 
is no competent medical evidence of record showing that the 
Veteran has guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.    

The Board also notes that there is no evidence of any 
weakness, excess fatigability, or incoordination due to 
"flare-ups" of the service-connected low back disability 
which would warrant a rating in excess of 10 percent, on and 
after April 10, 2009.  In the April 2009 VA examination, 
there was no evidence of additional functional impairment 
due to such factors as pain, weakness, fatigability, 
incoordination, or pain on movement.  The Board recognizes 
that pain has been the primary problem experienced by the 
Veteran, and that the examiner characterized the Veteran's 
low back symptomatology as moderate to moderately severe.  
However, upon range of motion, although the examiner 
indicated that there was continued pain with repeated 
testing, there was no change in range of motion.  In 
addition, there was no incoordination, no muscle atrophy, 
and the tone was normal.  Moreover, strength was 5+ and 
reflexes were symmetrical, bilaterally.  As such, a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca, supra, is not warranted.

Moreover, in this case, the Board observes that the Veteran 
is not service-connected for IVDS, which is rated either 
under the General Rating Formula or alternatively under the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
In addition, there is no evidence of record showing that he 
has been diagnosed with IVDS.  Moreover, in the April 2009 
VA examination, the examiner stated that there was no nerve 
damage.  In addition, the sensory examination was intact, 
bilaterally, and Lasegue's sign was negative, bilaterally.  
Thus, because there is no medical evidence of either IVDS or 
any other neurologic disorder, to include but not limited to 
radiculopathy and bowel or bladder impairment, due to or 
associated with the Veteran's degenerative joint disease of 
the lumbar spine, a separate compensable rating for 
neurological impairment is not warranted on and after April 
10, 2009.  

Consequently, in light of the above, the Board concludes 
that the preponderance of the evidence is against the claim 
for an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine on and after 
April 10, 2009.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.


I.  Extraschedular Rating

The Board has also considered whether the Veteran's 
bilateral knee and low back disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials 
for consideration of extra-schedular ratings is warranted.  
See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this regard, the Board notes 
that the Veteran's bilateral knee and low back disabilities 
have not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating is not met.


ORDER

Entitlement to an initial compensable rating for right 
patellar tendonitis with degenerative joint disease, from 
August 1, 2005 to April 9, 2009, is denied.   

Entitlement to an initial rating in excess of 10 percent for 
right patellar tendonitis with degenerative joint disease, 
on and after April 10, 2009, is denied.    

Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee, from August 1, 
2005 to April 9, 2009, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee, on and after 
April 10, 2009, is denied.  

Entitlement to an initial compensable rating for 
degenerative joint disease of the lumbar spine, from August 
1, 2005 to April 9, 2009, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, on and after 
April 10, 2009, is denied.  


REMAND

In regard to the Veteran's claims for higher initial ratings 
for his service-connected bilateral wrist strains, the Board 
remanded this case in January 2009.  At that time, the Board 
noted that during a November 2005 VA examination, the 
Veteran had complaints of bilateral tingling in the fingers 
which necessitated the use of a brace.  In addition, the 
examiner noted positive Phalen's and Tinel's signs on 
examination of the Veteran's wrists.  However, the examiner 
did not confirm whether the Veteran had a neurological 
disorder of the wrists manifested by tingling fingers.  
Thus, the Board remanded the case and requested that the 
Veteran be afforded a VA examination to determine the degree 
of severity of the Veteran's bilateral wrist disabilities.  

On April 10, 2009, the Veteran underwent a VA examination.  
At that time, he stated that he had pain in his wrists.  The 
physical examination showed that there was tenderness in the 
anterior wrists in the central portion.  There was guarding 
of movement of the wrists.  Tinel's sign was positive in 
both wrists and the Veteran had thenar wasting in bilateral 
hands.  The diagnosis was of bilateral wrist strain.  The 
examiner also diagnosed the Veteran with carpal tunnel 
syndrome of bilateral wrists.  The examiner stated that 
there was tingling in the tips of the digits.  He noted that 
there was no defective innervation; however, the tingling in 
the tips of the digits was more likely due to the 
compression neuropathy at the wrists.  The examiner reported 
that he was ordering an electromyography (EMG).  However, 
the evidence of record shows that the EMG was later 
cancelled by the Veteran because he was out of the country 
at the time of the scheduled examination and did not want it 
to be rescheduled.  

By a September 2009 rating action, the RO increased the 
disability ratings for the Veteran's service-connected right 
and left wrist strains from noncompensable to 10 percent 
disabling, both effective from April 10, 2009.  However, the 
RO did not assign separate compensable ratings for the 
neurological symptomatology that was shown in the April 2009 
VA examination, specifically the bilateral wrist neuropathy 
with tingling in the tips of the Veteran's digits.  In this 
regard, the Board observes that separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board also notes that in a letter from the Veteran, 
received in December 2009, the Veteran stated that there had 
been a miscommunication regarding his previous appointment 
for an EMG, and that he would like to be rescheduled for the 
test.  Therefore, in light of the above, the Board finds 
that another examination is needed, which would include an 
EMG, to fully assess the current nature and degree of 
severity of the Veteran's bilateral wrist disabilities.  In 
addition, consideration of separate compensable ratings for 
any nerve damage present is indicated as part of the higher 
rating issues on appeal.      

Given that the claims for initial compensable evaluations 
for bilateral wrist strains, from August 1, 2005 to April 9, 
2009, and for initial ratings in excess of 10 percent for 
bilateral wrist strains, on and after April 10, 2009, are 
inextricably intertwined with the claim for a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities, the Board will defer deciding the latter claim 
until the aforementioned development is completed.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in support of his claims for 
higher initial evaluations for his 
bilateral wrist disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
The examiner is specifically requested to 
review the November 2005 and April 2009 VA 
examination reports.  Following a thorough 
evaluation, during which all indicated 
tests are performed, to specifically 
include an EMG, the examiner should:

(a) identify all wrist symptomatology, 
including, if appropriate, tenderness, 
pain, limitation of motion, ankylosis, 
and nerve damage;

(b) if any associated nerve impairment 
(e.g. neuropathy, tingling of fingers) 
is present, the examiner should 
determine the nature, extent, and 
severity of the associated nerve 
impairment.  If there is such 
impairment, the examiner should 
determine which specific nerve groups 
are involved with the nerve impairment, 
and characterize the overall 
neurological impairment in each wrist 
as mild, moderate, moderately severe, 
or severe;     

(c ) consider whether the Veteran's 
wrist symptoms cause functional loss 
due to reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of necessary 
structures, deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss during 
flare-ups or after repetitive use in 
terms of additional loss of motion 
beyond that which is observed 
clinically;

(d) indicate whether any reported pain 
is supported by adequate pathology and 
evidenced by visible behavior;

(e) describe the impact of the 
Veteran's wrist symptoms on his daily 
activities and employability, including 
during flare-ups and on repetitive use.

A complete rationale for all opinions 
expressed must be provided.  

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  Consideration should be given 
to the assignment of separate ratings for 
associated neurological abnormalities 
related to the Veteran's right and left 
wrist disabilities.  If any claim remains 
denied or not granted to the Veteran's 
satisfaction, the RO must provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


